I dissent on both the points decided by the majority, i.e., I. The Basis of Recovery; and II. The Amount of Recovery.
I. The Basis of Recovery. The appellee claims that she suffered an occupational disease, and that her malady is compensable under 14, subdivision 7, of the Workmen's Compensation Law, which is:
"Dermatitis, this is, inflammation of the skin due to oils, cutting compounds or lubricants, dust, liquids, fumes, gases or vapors."
It will be noticed from the above definition that dermatitis, to be compensable under our statute, must be caused either by oils, cutting compounds, lubricants, dust, liquids, fumes, gases or vapors. I emphasize that the statutory limitation of dermatitis does not include that form of dermatitis caused by contact with solids. The proof in this case is ample to show that the appellee suffered from dermatitis caused by coming in contact with nickel, which is a solid. It is doing violence to the legislative limitation of dermatitis to include a disease caused by coming in contact with a solid.
To bring the appellee within the statute, the majority has reached the conclusion — as a matter of law — that nickel coins pulverize to such an extent as to emit a dust. There is no proof of such a fact, and I do not believe our national coinage admits of such a conclusion. That coins wear thin and rub off, is true; but they do so by contact, not by pulverizing into dust particles. Nickel, of all minerals, does not pulverize. Webster's New International Dictionary, Second Edition (printed in 1944) says that nickel is "resistant to oxidation." See Encyclopedia Britannica, 14th Edition, Volume 16, page 423; and Encyclopedia Americana, 1937 Edition, Volume 20, page *Page 1076 
321. In order to allow a recovery to the appellee in this case, the majority has reached a legal conclusion that is at direct variance with the laws of chemistry and physics.
It is certainly "stretching things" to say that a 5c coin emits a dust which would get on the hands of a person who came close to the coin, but without touching it. I cannot believe that the Legislature intended such effect to be given the statutory definition of dermatitis. The Workmen's Compensation Law should be liberally construed, but not extravagantly extended. It is for the Legislature to change the definition of dermatitis, rather than for the court to place itself in the position of holding that 5c coins emit nickel dust which causes dermatitis to anyone merely in proximity. The only coin that contains any nickel is the 5c coin dated prior to 1942. This stipulation appears on the record:
". . . the Director of the Mint would testify that the one-cent coin is composed of 95 per cent. copper and 5 per cent. tin and zinc that as of 1943 the one-cent piece was zinc coated steel; as of 1944 the one-cent coin is 95 per cent. copper and 5 per cent. tin and zinc; that the five-cent piece was in the past 75 per cent. copper and 25 per cent nickel; as of March, 1942, the five-cent piece is 35 per cent. silver, 56 per cent. copper and 9 per cent. manganese; that all United States silver coins are 90 per cent. silver and 10 per cent. copper."
II. The Amount of the Recovery. The Workmen's Compensation Commission found that the appellee's disability was temporary. The circuit court — on the same record — found that the disability was permanent. We are committed to the rule that the finding of fact by the Commission is entitled to the force and effect of a jury verdict. In Hughes v. Tapley,206 Ark. 739, 177 S.W.2d 429, we said:
"The rule is well established, under the Workmen's Compensation Act that `Findings of fact made by the Workmen's Compensation Commission are, on appeal, given the same verity as attach to the verdict of a jury, and this applies on appeal to the circuit court as well as *Page 1077 
to the Supreme Court from the circuit court.' (J. L. Williams Sons, Inc., v. Smith, 205 Ark. 604, Headnote 2, 170 S.W.2d 82.) See, also, Lundell v. Walker, 204 Ark. 871, 165 S.W.2d 600.
"This rule was applied in the recent case of McGregor Pickett v. Arrington, 206 Ark. 921, 175 S.W.2d 210. It was there said: `It may first be said that the conflicts in the testimony are slight, and unimportant, but if the facts were otherwise, we would not disturb the findings of the commissioners, if there is substantial testimony to support their findings.' See, also, Birchett v. Tuf-Nut Garment Manufacturing Company, 205 Ark. 483,169 S.W.2d 584; Hunter v. Summerville, 205 Ark. 463,169 S.W.2d 579; Solid Steel Scissors Company v. Kennedy,205 Ark. 958, 171 S.W.2d 929; and Baker v. Silaz,205 Ark. 1069, 172 S.W.2d 419.
"The rule is also well settled that in testing the sufficiency of the evidence before the Commission, the circuit court, on appeal from the Commission, and this court, on appeal from the circuit court, must weigh the testimony in its strongest light, in favor of the Commission's findings."
There was evidence before the Commission to sustain its finding that the disability was temporary. In his additional deposition of February 2, 1945, Lt. Col. Spillers (a medical doctor) testified:
"Q. When you testified here that her hands were cleared up, you made a physical inspection of them, and you meant what you said at that time, didn't you?
"A. Yes.
"Q. In other words, you testified that her hands were clear. Now, at that time, you made no attempt to say what the condition would be in three or six months, but at that time you stated her hands had cleared.
"A. The inflammation had subsided. I didn't mean by any means that this sensitivity was not still present.
"Q. I understand that. I am not asking you whether there remained a sensitivity or not. I asked you at that *Page 1078 
time whether her hands were clear and you said they were. You meant that, didn't you?
"A. Yes, sir.
.    .    .    .
"Q. Are you prepared to go on record and say that Mrs. Colbert, at the time you saw her in September and at the time you saw her today, was not and is not in her present condition capable of performing the ordinary tasks around an office.
"A. Yes, as long as she stays away from things she is sensitive to.
"Q. I am asking you about the condition in which you found her hands today — not attempting to describe what they will be in the future, but looking at the places as you saw them in September, and the condition in which you see them today, isn't it apparent to you that she could do the ordinary things around an office?
"A. Certainly."
By allowing permanent recovery in this case, the majority is overturning the Commission's finding on a question of fact. Our rule has always been to sustain the Commission's finding on a question of fact.
For the reasons stated, I respectfully dissent.